UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: April 30, 2014 Date of reporting period: October 31, 2013 Item 1. Reports to Stockholders. Kellner Merger Fund Semi-Annual Report October 31, 2013 KELLNER MERGER FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at October 31, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. 1 KELLNER MERGER FUND EXPENSE EXAMPLE at October 31, 2013 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/1/13 – 10/31/13). Actual Expenses The first set of lines of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.75% and 1.50% per the operating expenses limitation agreement for the Kellner Merger Fund Class A and Institutional Class, respectively.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 2 KELLNER MERGER FUND EXPENSE EXAMPLE at October 31, 2013 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period(1) 5/1/13 10/31/13 5/1/13 – 10/31/13 Actual(2) Class A Institutional Class Hypothetical (5% return before expenses)(3) Class A Institutional Class Expenses are equal to the Class A and Institutional Class fund shares’ annualized expense ratios of 2.96% and 2.72%, respectively, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Excluding interest expense and dividends on short positions, your actual expenses would be $8.94 and $7.67 for Class A and Institutional Class, respectively. Excluding interest expense and dividends on short positions, your hypothetical expenses would be $8.89 and $7.63 for Class A and Institutional Class, respectively. 3 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at October 31, 2013 (Unaudited) Shares COMMON STOCKS – 109.8% Value Administrative and Support Services – 3.5% Lender Processing Services, Inc. (c) $ Chemical Manufacturing – 15.8% Cornerstone Therapeutics, Inc. (a)(c) Elan Corp. PLC – ADR (a)(c) Life Technologies Corp. (a)(c) Clothing and Clothing Accessories Stores – 6.5% Saks, Inc. (a)(c) Computer and Electronic Product Manufacturing – 5.6% Molex, Inc. (c) Molex, Inc. – Class A Spreadtrum Communications, Inc. – ADR (c) Credit Intermediation and Related Activities – 18.3% Hudson City Bancorp, Inc. (c) StellarOne Corp. (c) Sterling Bancorp (c) Sterling Financial Corp. (c) Educational Services – 1.3% Greenway Medical Technologies, Inc. (a) Electrical Equipment, Appliance, and Component – 4.2% Zoltek Companies, Inc. (a) Food and Beverage Stores – 11.0% Harris Teeter Supermarkets, Inc. (c) Funds, Trusts, and Other Financial Vehicles – 1.9% Cole Real Estate Investments, Inc. Machinery Manufacturing – 2.3% 0 CECO Environmental Corp. 3 Flow International Corp. (a)(c) Merchant Wholesalers, Durable Goods – 6.7% Shoppers Drug Mart Corp. (b) The accompanying notes are an integral part of these financial statements. 4 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at October 31, 2013 (Unaudited), Continued Shares COMMON STOCKS – 109.8% (Continued) Value Miscellaneous Manufacturing – 1.6% MAKO Surgical Corp. (a)(c) $ Miscellaneous Store Retailers – 0.3% Office Depot, Inc. (a) Oil and Gas Extraction – 11.5% Angle Energy, Inc. (a)(b) Pioneer Southwest Energy Partners, L.P. (c) Personal and Laundry Services – 0.6% Stewart Enterprises, Inc. – Class A Professional, Scientific, and Technical Services – 4.3% ACTIVE Network, Inc. (a) Pactera Technology International Ltd. – ADR (a) Publishing Industries (Except Internet) – 0.5% Belo Corp. – Class A Real Estate – 2.1% CapLease, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 8.7% NYSE Euronext (c) Utilities – 3.1% NV Energy, Inc. (c) TOTAL COMMON STOCKS (Cost $4,465,678) The accompanying notes are an integral part of these financial statements. 5 KELLNER MERGER FUND SCHEDULE OF INVESTMENTS at October 31, 2013 (Unaudited), Continued Contracts PURCHASED OPTIONS – 0.0% Value Call Options – 0.0% 13 Cooper Tire & Rubber Co. Expiration: November 2013, Exercise Price: $30.00 $ TOTAL PURCHASED OPTIONS (Cost $4,967) Shares MONEY MARKET FUNDS – 6.3% Fidelity Institutional Money Market Portfolio, Class I, 0.04% (d) TOTAL MONEY MARKET FUNDS (Cost $277,139) TOTAL INVESTMENTS IN SECURITIES (Cost $4,747,784) – 116.1% Liabilities in Excess of Other Assets – (16.1)% ) NET ASSETS – 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) Rate shown is the 7-day annualized yield as of October 31, 2013. ADR – American Depository Receipt The accompanying notes are an integral part of these financial statements. 6 KELLNER MERGER FUND SCHEDULE OF SECURITIES SOLD SHORT at October 31, 2013 (Unaudited) Shares COMMON STOCKS – 46.5% Value Chemical Manufacturing – 4.2% Perrigo Co. $ Credit Intermediation and Related Activities – 18.5% M&T Bank Corp. Provident New York Bancorp Umpqua Holdings Corp. Union First Market Bankshares Corp. Food and Beverage Stores – 3.1% Loblaw Companies Ltd. (b) Insurance Carriers and Related Activities – 0.7% Fidelity National Financial, Inc. – Class A Merchant Wholesalers, Nondurable Goods – 0.3% Officemax, Inc. Oil and Gas Extraction – 11.3% Bellatrix Exploration Ltd. (a) Pioneer Natural Resources Co. Real Estate – 1.9% American Realty Capital Properties, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 6.5% IntercontinentalExchange, Inc. (a) TOTAL COMMON STOCKS (Proceeds $1,728,305) TOTAL SECURITIES SOLD SHORT (Proceeds $1,728,305) $ (a) Non-income producing security. (b) Foreign issued security. The accompanying notes are an integral part of these financial statements. 7 KELLNER MERGER FUND (This Page Intentionally Left Blank.) 8 KELLNER MERGER FUND STATEMENT OF ASSETS AND LIABILITIES at October 31, 2013 (Unaudited) ASSETS Investments in securities, at value (identified cost $4,747,784) $ Cash Deposit at broker Receivables Securities sold Dividends and interest Due from Advisor (Note 4) Other receivables Prepaid expenses Total assets LIABILITIES Securities sold short (proceeds $1,728,305) Payables Securities purchased Dividends on short positions 18 Payable to broker Administration and fund accounting fees Transfer agent fees and expenses Audit fees Chief Compliance Officer fee Custody fees Legal fees Distribution fees Reports to shareholders Pricing fees Accrued expenses Total liabilities NET ASSETS $ The accompanying notes are an integral part of these financial statements. 9 KELLNER MERGER FUND STATEMENT OF ASSETS AND LIABILITIES at October 31, 2013 (Unaudited), Continued CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 94.25%) $ Institutional Class Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation/(depreciation) on: Investments and foreign currency Purchased options ) Securities sold short ) Net unrealized appreciation on investments, foreign currency, options and securities sold short Net assets $ The accompanying notes are an integral part of these financial statements. 10 KELLNER MERGER FUND STATEMENT OF OPERATIONS For the Six Months Ended October 31, 2013 (Unaudited) INVESTMENT INCOME Income Dividends (net of foreign taxes withheld of $207) $ Interest 64 Total income Expenses Administration and fund accounting fees (Note 4) Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Chief Compliance Officer fee (Note 4) Distribution fees – Class A (Note 5) Legal fees Custody fees (Note 4) Miscellaneous expenses Printing and mailing expense Trustee fees Pricing fees (Note 4) Total expenses before dividends and interest on short positions Dividends expense on short positions Interest expense Total expenses before reimbursement from Advisor Less: expenses waived and reimbursed by Advisor (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain/(loss) on transactions from: Investments Purchased options ) Securities sold short ) Written options Net change in unrealized appreciation/(depreciation) on: Investments and foreign currency Purchased options ) Securities sold short ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 11 KELLNER MERGER FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended June 29, 2012* October 31, 2013 through (Unaudited) April 30, 2013 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income/(loss) $ $ ) Net realized gain/(loss) on transactions from: Investments Purchased options ) ) Securities sold short ) ) Written options Net change in unrealized appreciation/(depreciation) on: Investments and foreign currency Purchased options ) — Securities sold short ) ) Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Includes undistributed net investment income of $ $ — (a) A summary of share transactions is as follows: Six Months Ended June 29, 2012* October 31, 2013 through (Unaudited) April 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Class A Shares Shares sold $ $ Shares redeemed — — (4 ) ) Net increase $ $ Six Months Ended June 29, 2012* October 31, 2013 through (Unaudited) April 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Institutional Class Shares Shares sold $ $ Shares redeemed ) ) — — Net increase/(decrease) ) $ ) $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 12 KELLNER MERGER FUND STATEMENT OF CASH FLOWS For the Six Months Ended October 31, 2013 (Unaudited) Increase/(decrease) in cash — Cash flows from operating activities: Net increase/(decrease) in net assets from operations $ Adjustments to reconcile net increase/(decrease) in net assets from operations to net cash used in operating activities: Purchases of investments ) Proceeds for dispositions of investment securities Purchase of short term investments, net ) Increase in deposits at broker ) Increase in dividends and interest receivable ) Decrease in receivable for securities sold Increase in due from Advisor ) Increase in prepaid expenses and other assets ) Decrease in due to broker/custodian ) Increase in proceeds on securities sold short Increase in payable for securities purchased Decrease in payable for dividends on short positions ) Increase in accrued administration fees Increase in distribution and service fees Increase in custody fees 75 Increase in transfer agent expenses Increase in other accrued expenses Unrealized appreciation on securities ) Net realized gain on investments ) Net cash used in operating activities Cash flows from financing activities: Proceeds from shares sold Payment on shares redeemed ) Net cash provided by financing activities ) Net increase in cash Cash: Beginning balance — Ending balance $ Supplemental information: Cash paid for interest $ The accompanying notes are an integral part of these financial statements. 13 KELLNER MERGER FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Class A Shares Six Months Ended June 29, 2012* October 31, 2013 through (Unaudited) April 30, 2013 Net asset value, beginning of period $ $ Income from investment operations: Net investment loss^ — ) Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ $ Total return %+ %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before expense reimbursement %++ %++ After expense reimbursement %++ %++ Ratio of expenses excluding interest expense and dividends on short positions to average net assets: Before expense reimbursement %++ %++ After expense reimbursement %++ %++ Ratio of net investment income/(loss) to average net assets: Before expense reimbursement %)++ %)++ After expense reimbursement %++ %)++ Portfolio turnover rate %+ %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 14 KELLNER MERGER FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Institutional Class Shares Six Months Ended June 29, 2012* October 31, 2013 through (Unaudited) April 30, 2013 Net asset value, beginning of period $ $ Income from investment operations: Net investment income/(loss)^ ) Net realized and unrealized gain on investments Total from investment operations Net asset value, end of period $ $ Total return %+ %+ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before expense reimbursement %++ %++ After expense reimbursement %++ %++ Ratio of expenses excluding interest expense and dividends on short positions to average net assets: Before expense reimbursement %++ %++ After expense reimbursement %++ %++ Ratio of net investment income/(loss) to average net assets: Before expense reimbursement %)++ %)++ After expense reimbursement %++ %)++ Portfolio turnover rate %+ %+ * Commencement of operations. ^ Based on average shares outstanding. + Not annualized. ++ Annualized. The accompanying notes are an integral part of these financial statements. 15 KELLNER MERGER FUND NOTES TO FINANCIAL STATEMENTS at October 31, 2013 (Unaudited) NOTE 1 – ORGANIZATION The Kellner Merger Fund (the “Fund”) is a non-diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (“1940 Act”), as amended, as an open-end management investment company.The investment objective of the Fund is to seek to achieve positive risk-adjusted returns with less volatility than in the equity markets.The Fund commenced operations on June 29, 2012.The Fund offers Class A and Institutional Class shares.Class A shares are subject to a maximum sales load of 5.75%.The sales load charged decreases depending on the amount invested. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken in the Fund’s 2013 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized 16 KELLNER MERGER FUND NOTES TO FINANCIAL STATEMENTS at October 31, 2013 (Unaudited), Continued capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of the Fund shares based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. D. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. E. Leverage and Short Sales: The Fund may use leverage in connection with its investment activities and may affect short sales of securities.Leverage can increase the investment returns of the Fund if the securities purchased increase in value in an amount exceeding the cost of the borrowing.However, if the securities decrease in value, the Fund will suffer a greater loss than would have resulted without the use of leverage. A short sale is the sale by the Fund of a security which it does not own in anticipation of purchasing the same security in the future at a lower price to close the short position.A short sale will be successful if the price of the shorted security decreases. However, if the underlying security goes up in price during the period in which the short position is outstanding, the Fund will realize a loss. The risk on a short sale is unlimited because the Fund must buy the shorted security at the higher price to complete the transaction. Therefore, short sales may be subject to greater risks than investments in long positions. With a long position, the maximum sustainable loss is limited to the amount paid for the security plus the transaction costs, whereas there is no maximum attainable price of the shorted security.The Fund would also incur increased transaction costs associated with selling securities short. In addition, if the Fund sells securities short, it must maintain a segregated account with its custodian containing cash or high-grade securities equal to (i) the greater of the current market value of the securities sold short or the market value of such securities at the time they were sold short, less (ii) any collateral deposited with the Fund’s broker (not including the proceeds from the short sales). The Fund may be required to add to the segregated account as the market price of a shorted security 17 KELLNER MERGER FUND NOTES TO FINANCIAL STATEMENTS at October 31, 2013 (Unaudited), Continued increases. As a result of maintaining and adding to its segregated account, the Fund may maintain higher levels of cash or liquid assets (for example, U.S. Treasury bills, repurchase agreements, high quality commercial paper and long equity positions) for collateral needs thus reducing its overall managed assets available for trading purposes. F. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. G. Derivatives: The Fund has adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification. The Fund is required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. The Fund may utilize options for hedging purposes as well as direct investment. Some options strategies, including buying puts, tend to hedge the Fund’s investments against price fluctuations. Other strategies, such as writing puts and calls and buying calls, tend to increase market exposure. Options contracts may be combined with each other in order to adjust the risk and return characteristics of the Fund’s overall strategy in a manner deemed appropriate to the Adviser and consistent with the Fund’s investment objective and policies. When a call or put option is written, an amount equal to the premium received is recorded as a liability. The liability is marked-to-market daily to reflect the current fair value of the written option. When a written option expires, a gain is realized in the amount of the premium originally received. If a closing purchase contract is entered into, a gain or loss is realized in the amount of the original premium less the cost of the closing transaction. If a written call option is exercised, a gain or loss is realized from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. If a written option is exercised, the amount of the premium originally received reduces the cost of the security which is purchased upon the exercise of the option. With options, there is minimal counterparty credit risk to the Fund since the options are covered or secured, which means that the Fund will own the underlying security or, to the extent they do not hold such a portfolio, will maintain a segregated account with the Fund’s custodian consisting of high quality liquid debt obligations equal to the market value of the option, marked to market daily. 18 KELLNER MERGER FUND NOTES TO FINANCIAL STATEMENTS at October 31, 2013 (Unaudited), Continued Options purchased are recorded as investments and marked-to-market daily to reflect the current fair value of the option contract. If an option purchased expires, a loss is realized in the amount of the cost of the option contract. If a closing transaction is entered into, a gain or loss is realized to the extent that the proceeds from the sale are greater or less than the cost of the option. If a purchase put option is exercised, a gain or loss is realized from the sale of the underlying security by adjusting the proceeds from such sale by the amount of the premium originally paid. If a purchased call option is exercised, the cost of the security purchased upon exercise is increased by the premium originally paid. As of October 31, 2013, the location of derivatives in the statement of assets and liabilities and the value of the derivative instruments categorized by risk exposure is as follows: Derivative Type Statement of Assets and Liabilities Location Value Equity Contract Net Assets – net unrealized depreciation on purchased options The effect of derivative instruments on the statement of operations for the six months ended October 31, 2013 is as follows: Location of Gain/(Loss) Derivative Type on Derivatives Recognized in Income Value Equity Contract Realized loss on purchased options Equity Contract Realized gain on written options Equity Contract Change in unrealized depreciation on purchased options The average monthly market values of purchased and written options during the six months ended October 31, 2013 for the Fund was $3,306 and $92, respectively. Transactions in written options contracts for the six months ended October 31, 2013, are as follows: Contracts Premiums Received Beginning Balance — $
